DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species D in the reply filed on December 15, 2021 is acknowledged.
Claims 6-8 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh (US 2017/0258329 A1) as cited on IDS submitted on 10/02/2020.
Regarding claim 1, Marsh discloses a computer-implemented method comprising: receiving, by a computer system comprising a set of one or more electronic the monitoring and detecting of changes in these parameters can determine the health status of the users); and outputting, by the computing system, an indication of the heart health measure to the user of the hearing instruments (e.g. [0153] the status feedback of the physiological parameters an alert may sound via the speaker and display).
Regarding claim 10, Marsh discloses a computing system comprising: a communication unit configured to receive data from one or more hearing instruments (e.g. Figs.4-6:106 [0072]; [0142]); and one or more processors configured to: receive heart-related data from one or more hearing instruments (e.g. [0104]; [0134] Fig 1:70); determine, based on the heart-related data received from the one or more hearing instruments, a heart health measure for a user of the one or more hearing instruments, the heart health measure being an indication of one or more aspects of a health of a heart of the user (e.g. [0082]; [0095]; [0099]; [0201] the monitoring and detecting of changes in these parameters can determine the health status of the users); and output an indication of the heart health measure to the user of the hearing instruments (e.g. [0153] the status feedback of the physiological parameters an alert may sound via the speaker and display
Regarding claims 2 and 11, Marsh discloses wherein: a particular hearing instrument in the set of hearing instruments is configured to receive a request for the heart-related data and wirelessly transmit the heart-related data in response to the request, wherein the request is initiated by the user of the one or more hearing instruments (e.g. [0142]; [0146]; [0175]  the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded), the particular hearing instrument uses electrical energy from a battery internal to the particular hearing instrument to wirelessly transmit the heart-related data to the computing system in response to the request (e.g. [0142]; [0146] Figs. 4-6:107), determining the heart health measure comprises increasing, by the computing system, a point total of the user by one or more points based on a number of times that the user initiated a request for the heart-related data during a scoring time period (e.g. [0142]; [0146]; [0175]  the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded are averaged (which is based on a number of set specific intervals (or requests)) and the average measurement (or point(s)) is communicated to the subject); and the method further comprises: determining, by the computing system, based on the heart-related data, whether to generate a notification (e.g. [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user); and based on a determination to generate the notification, sending, by the computing device, the notification to one or more recipients (e.g. [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user
Regarding claims 3 and 12, Marsh discloses wherein the one or more recipients include at least one of: the user of the hearing instruments (e.g. [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user), or a third party, wherein the third party is a party other than the user of the hearing instruments and other than a provider of the computing system.
Regarding claims 4 and 13, Marsh discloses wherein determining the heart health measure comprises: determining, by the computing system, a plurality of sub-components of the heart health measure (e.g. [0079]; pulse transit time; [0082] pulse rate, pulse pressure, pulse volume); and determining, by the computing system, the heart health measure based on the plurality of sub-components of the heart health measure (e.g. [0079] the pulse transit time is a measure of pulse wave velocity which in turn is an estimation of relative blood pressure and [0082] the remaining parameters are monitored to determine health stats of the individual).
Regarding claims 5 and 14, Marsh discloses wherein determining the plurality of sub-components comprises one or more of: determining, by the computing system, a heart rate sub-component (e.g. [0079]; pulse transit time; [0082] pulse rate, pulse pressure, pulse volume), or determining, by the computing system, a heart rate recovery sub-component (e.g. [0079] the pulse transit time is a measure of pulse wave velocity which in turn is an estimation of relative blood pressure and [0082] the remaining parameters are monitored to determine health stats of the individual).
Regarding claims 9 and 18, Marsh discloses wherein: the heart-related data from the one or more hearing instruments is based on one or more of: a signal from a photoplethysmography (PPG) sensor of the one or more hearing instruments, a signal or one or more signals from electrocardiogram (ECG) electrodes of the one or more hearing instruments (e.g. [0068]; [0088] [0142]; [0145] Figs. 4-6:103 ).
Regarding claim 19, Marsh discloses a computer readable storage medium having instructions stored thereon that, when executed, cause a computing system to: receive heart-related data from one or more hearing instruments (e.g. [0095]; [0137] Figs. 4-6); determine based on the heart-related data received from the one or more hearing instruments, a heart health measure for a user of the one or more hearing instruments (e.g. [0095]; [0099]; [0201]), the heart health measure being an indication of one or more aspects of a health of a heart of the user (e.g. [0082]; [0095]; [0099]; [0201] the monitoring and detecting of changes in these parameters can determine the health status of the users); and output an indication of the heart health measure to the user of the hearing instruments (e.g. [0153] the status feedback of the physiological parameters an alert may sound via the speaker and display).
Regarding claim 20, Marsh discloses a particular hearing instrument in the set of hearing instruments is configured to receive a request for the heart-related data and wirelessly transmit the heart-related data in response to the request, wherein the request is initiated by the user of the one or more hearing instruments (e.g. [0142]; [0146]; [0175] the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded), the particular hearing instrument uses electrical energy from a battery internal to the particular hearing instrument to wirelessly transmit the heart-related data to the computing system in response to the request (e.g. [0142]; [0146] Figs. 4-6:107), as part of causing the  the user can set specific intervals (or requests) for the measured physiological parameter to be measured and the samples recorded are averaged (which is based on a number of set specific intervals (or requests)) and the average measurement (or point(s)) is communicated to the subject); and execution of the instruction further causes the computing system to: determine, based on the heart-related data, whether to generate a notification (e.g. [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user); and based on a determination to generate the notification, send the notification to one or more recipients (e.g. [0175] if the safety limits of measurement of any of the physiological parameters are reached it will notify the user).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							March 11, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792